FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10237

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00056-WHA

  v.
                                                 MEMORANDUM *
FELIX TRONCOSO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Felix Troncoso appeals from the district court’s order denying his motion for

a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28

U.S.C. § 1291. We review de novo whether a district court has jurisdiction to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
modify a sentence under section 3582. See United States v. Leniear, 574 F.3d 668,

672 (9th Cir. 2009). We affirm.

      Troncoso contends that he is entitled to a sentence reduction under

Amendment 750, which amended the drug quantity table in U.S.S.G. § 2D1.1 for

offenses involving crack cocaine. Troncoso is not eligible for a sentence reduction

because his sentence was based on the parties’ stipulation in a binding plea

agreement under Federal Rule of Criminal Procedure 11(c)(1)(C), and not “on a

sentencing range that has subsequently been lowered by the Sentencing

Commission,” as required by section 3582(c)(2). See Freeman v. United States,

131 S. Ct. 2685, 2695-96 (2011) (Sotomayor, J., concurring and controlling).

Although a Guidelines sentencing range is specified in Troncoso’s plea agreement,

the stipulated sentence is not within that range. Troncoso’s contention that the

parties nevertheless based the stipulated sentence on a Guidelines range is not

supported by the plea agreement itself, which is the only place this court may look

to determine the basis for the sentence imposed. See id. at 2697-98. We therefore

conclude that the sentence is based on the parties’ binding agreement, and the

district court lacked jurisdiction to modify Troncoso’s sentence under section

3582(c)(2). See United States v. Austin, 676 F.3d 924, 930 (9th Cir. 2012).

      AFFIRMED.


                                          2                                      12-10237